No. 13117

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN

                                         1976



WILLIAM ROBERT EDTJARDS and
BARBARA EDWARDS, husband and w i f e ,

                             P l a i n t i f f s and A p p e l l a n t s ,



PEAVEY COMPANY, a c o r p o r a t i o n ,

                             Defendants,

        and

ROY VAESSEN,

                             I n t e r v e n o r , Counterclaimant and
                               Crossclaimant.



Appeal from:       D i s t r i c t Court of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                   Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel o f Record:

      For Appellants :

              Landoe and Gary, Bozeman, Montana
              Joseph B. Gary a r g u e d , Bozeman, Montana

      F o r Respondents:

              Drysdale, M c k a n & S c u l l y , Bozeman, Montana
              James McLean a r g u e d , Bozeman, Montana
              H o l t e r , Heath and Kirwan, Bozernan, Montana



                                              Submitted:           March 1 0 , 1976

                                                 Decided :         MkY 19 1976
Filed :        ;3 1976
. I .
 ' IL.           C   e r e   5 .   Ualy    l e l ~ v e ~ e-he J ~ I . Z I ~ U I IC
                                                           d                31            L I L~ C L L . ~ .
                                                                                                O




               r h i s i s a n a p p e a l from a f i n a l ,judgment i n a c o n t r a c t

~LLLOLI     ~ t ~ l l , ~ r u i t hge terms o f a farm l e a s e i n f a v o r o f Roy
                                n

\ , / a d s s e n , I - e s p o n d e n t , by t h e d i s t r i c t c o u r t , G a l l a t i n County,

ludge W. W.          Lessley presiding.

               On August 1 0 , 1972, p l a i n t i f f s W i l l i a m and B a r b a r a
Yuwards, husband and w i f e ,                 ( h e r e i n a f t e r r e f e r r e d t o a s Edwards)
~ ~ r c h a s e d f a r m s o u t h w e s t o f Bozeman, Montana, from o n e John
               a

"asha.       Edwards d e c i d e d t o l e a s e t h e f a r m on a c r o p s h a r i n g
nrrangement t o t h e i n t e r v e n o r i n t h i s m a t t e r , Roy Vaessen.                           The
q e r t i n e n t terms of t h e l e a s e a r e :

                 he t e r m o f t h i s l e a s e and a g r e e m e n t s h a l l
               e x t e n d from November 1, 1 9 7 2 , and c o n t i n u e f o r
               t h r e e ( 3 ) c r o p y e a r s t h e r e a f t e r , and s h a l l
               r e r m i n a t e on November 1, 1975.
                "Subject t o t h e foregoing r e s e r v a t i o n , t h e Lessors
               do hereby a g r e e t h a t t h e Lessee s h a l l have posses-
               s i o n of t h e p r e m i s e s h e r e i n d e s c r i b e d on November
               1, 1972, and t h a t t h e L e s s e e s h a l l d u r i n g t h e t e r m
               af t h i s l e a s e , f a r m t h e l a n d s h e r e i n d e s c r i b e d i n
               a good and f a r m e r - l i k e manner, a n d , a s r e n t a l f o r
               !:he u s e o f s a i d l a n d s i t i s a g r e e d t h a t t h e L e s s o r s
               s h a l l r e c e i v e an undivided one-third (1/3) of a l l
               g r a i n c r o p s h a r v e s t e d upon t h e a b o v e - d e s c r i b e d l a n d s
               d u r i n g t h e y e a r s 1 9 7 3 , 1974 and 1975 and t h a t t h e
               Lessee s h a l l r e c e i v e a n u n d i v i d e d t w o - t h i r d s (213)
               ~ f s a i d g r a i n c r o p s d u r i n g t h e y e a r 1972 and t h e r e -
               ~ f t e throughout t h e term o f t h i s l e a s e . 11
                          r

               The t e r m s o f t h e f a r m s a l e a g r e e m e n t between s e l l e r
? a s h a and S u y e r Edwards p r o v i d e d t h a t Edwards would p r o v i d e

w i n t e r wheat s e e d and Pasha would p l a n t d u r i n g t h e f a l l 1972.
T h i s was done a r o u n d O c t o b e r 20 t o 23, 1972.                     Vaessen a s s i s t e d

w i ~ h h e p l a n t i n g and a l s o w i t h t h e h a r v e s t i n 1973.
      t                                                                                        Edwards
t e s t i f i e d t h e v a l u e o f t h e c r o p h a r v e s t e d i n 1973 was $ 1 8 , 5 6 9 .
               Edwards c l a i m s t h e e n t i r e 1973 wheat c r o p and Vaessen
clai111s e n t i t l e m e n t t o t w o - t h i r d s o f a l l 1973 g r a i n c r o p s , i n c l u d i n g

t h e 1973 w i n t e r wheat c r o p , less t h e e x p e n s e o f s e e d and h a r v e s t i n g
which a r e t o b e p a i d by V a e s s e n , u n d e r t h e terms o f h i s l e a s e .
                   31
                    1   .luly   1 1 , L 9 7 4 , 9dwards r i l e d      2    ~ d m p l a i r i ts c a r i n g

f:hdt d u r i n g t h e months 2f Oc tober-November,                          1-973 Edwards had

d e l i v e r e d t o d e f e n d a n t Peavey Company a g r a i n c r o p and t h a t i n

e a r l y 1974 Edwards d i r e c t e d Peavey Company t o s e l l t h e g r a i n .

The c o m p l a i n t a l l e g e d Peavey Company s o l d t h e g r a i n b u t wrong-

r u l l y r e t a i n e d a p o r t i o n of t h e proceeds of t h e s a l e .                    The
~ m p l a i n tp r a y e d f o r t h e amount h e l d b y Peavey, $ 4 , 2 6 6 . 0 7 , p l u s

i-ncerest      .
                Roy Vaessen f i l e d a motion t o i n t e r v e n e a s d e f e n d a n t ,

i . ~ ~ u n t e r c l a i m a nand c r o s s c l a i m a n t
                                t                              u n d e r R u l e 24, M.R.Civ.P.,
which was g r a n t e d b y t h e d i s t r i c t c o u r t .              I n h i s answer, counter-

c l a i m and c r o s s c l a i m       Vaessen a s s e r t e d t h e money h e l d by Peavey

Corllpany c o n s t i t u t e d ~ a e s s e n ' ss h a r e o f t h e 1973 g r a i n c r o p and
 heref fore i t w a s owed t o him r a t h e r t h a n t o Edwards.                             Defendant

:'eavey     Company answered by a d m i t t i n g i t h e l d t h e money, b u t t h a t

i c was owed t o Peavey by b o t h Edwards and Vaessen.                                     Edwards and

Vaessen f i l e d a n s w e r s d e n y i n g P e a v e y ' s c o u n t e r c l a i m s .
                T r i a l was h e l d w i t h o u t a j u r y on ?.larch 3 1 , 1975.                      Prior
t o t r i a l , Peavey Company moved t o amend i t s c o u n t e r c l a i m s a g a i n s t
TSdwards and Vaessen b y w i t h d r a w i n g t h e c o u n t e r c l a i m s s u b j e c t t o

a w r i t t e n s t i p u l a t i o n ; the d i s t r i c t c o u r t s o ordered.                The s t i p u l a -

c i o n p r o v i d e d ( 1 ) t h a t Peavey s t o r e d a c e r t a i n p o r t i o n o f w i n t e r

wheat and t h a t i t was h o l d i n g i t p e n d i n g t h e outcome o f t h e t r i a l ;
( 2 ) t h a t Edwards owed n o t h i n g t o Peavey b u t Vaessen owed Peavey
$1,300.85;          (3) t h a t Peavey n e e d n o t p a r t i c i p a t e i n t h e t r i a l .
              The c o u r t made f i n d i n g s o f f a c t and c o n c l u s i o n s o f law
which i n c l u d e d :
              a ) P u r s u a n t t o t h e t e r m s o f t h e lease, i n t e r v e n o r Roy
Vaessen was t o r e c e i v e a n u n d i v i d e d t w o - t h i r d s o f t h e g r a i n c r o p s
h a r v e s t e d f o r t h e y e a r s 1 9 7 3 , 1974 and 1975, and p l a i n t i f f was

t o r e c e i v e o n e - t h i r d of t h e g r a i n c r o p s h a r v e s t e d d u r i n g t h e s a i d
years.
               b)     The f a r m l e a s e and a g r e e m e n t was d r a f t e d by
~ d w a r d s ' a t t o r n e y and d u r i n g t h e n e g o t i a t i o n l e a d i n g up t o t h e
d r a f t i n g o f t h e f a r m l e a s e , t h e Edwards had t h e c o u n s e l and

a d v i c e o f t h e i r b a n k e r , a c c o u n t a n t , and a t t o r n e y .

               C)     T h a t t h e f a r m l e a s e i s n o t ambiguous a n d c o n t a i n s
a l l t h e a g r e e m e n t s made between t h e p a r t i e s .

               d)     T h a t i n t e r v e n o r Roy Vaessen h a s on h i s p a r t d u l y
performed a l l t h e terms and c o n d i t i o n s o f t h e l e a s e a g r e e m e n t b y
h i m t o b e performed and c a r e d f o r and h a r v e s t e d t h e 1973 g r a i n

d r o p s e x c e p t t h a t Edwards p a i d f o r t h e c o s t s o f t h e w i n t e r wheat

s e e d and a p o r t i o n o f t h e c o s t s o f s w a t h i n g and h a r v e s t i n g t h e

w i n t e r wheat c r o p , a l l o f which i n a c c o r d a n c e w i t h t h e terms o f

t h e a g r e e m e n t s h o u l d have been p a i d f o r b y i n t e r v e n o r Roy V a e s s e n .
The d i s t r i c t c o u r t l i s t e d t h e expenses t o a t o t a l o f $2,051.

               e)     T h a t t h e p r o c e e d s from t h e s a l e o f t h e 1973 w i n t e r
whedt c r o p i s t h e sum o f $ 1 8 , 6 3 5 . 0 7 .

               f)     T h a t b y t h e terms o f t h e l e a s e , i n t e r v e n o r Roy
Vaessen i s e n t i t l e d t o t w o - t h i r d s o f t h e p r o c e e d s i n t h e sum o f

$12,423.37,         l e s s t h e e x p e n s e s p a i d b y Edwards, which p u r s u a n t t o
t h e l e a s e w e r e t h e r e s p o n s i b i l i t y o f t h e i n t e r v e n o r Roy Vaessen i n

r h e sum o f $ 2 , 9 5 1 f o r a n e t t o t a l owed t o Roy Vaessen b y Edwards

i n t h e sum o f $10,372.37.
               g)     The c o u r t found Peavey Company e n t i t l e d t o $1,300.85 o f

t h e $ 4 , 3 6 3 . 9 4 he'd    b y i t and owed b y i n t e r v e n o r Vaessen.              That
Vaessen was e n t i t l e d t o t h e $ 4 , 3 6 3 . 9 4 h e l d b y Peavey Company, which
w i l l b e a c r e d i t a g a i n s t t h e $10,372.37 owed i n t e r v e n o r b y Edwards.
               h)     Under t h e t e r m s o f t h e l e a s e , i n t h e e v e n t o f l e g a l
p r o c e e d i n g s , t h e l o s i n g p a r t y s h a l l pay t h e a t t o r n e y f e e s and c o u r t
costs.
                                                                                attorney fees
               I n i t s judgment t h e d i s t r i c t c o u r t a s s e s s e d $ 7 5 0 / p l u s
i n t e r e s t and c o s t s a g a i n s t Edwards.

               Judgment was e n t e r e d i n c o n f o r m i t y w i t h t h e c o u r t ' s

f i n d i n g s 9f f a c t and c o n c l u s i o n s o f law.           From t h a t judgment

Edwards a p p e a l s .
              Edwards l o o k s t o t h i s language i n t h e farm l e a s e :
                "ik 9 9 L e s s e e s h a l l r e c e i v e an u n d i v i d e d two-
                       : ;
                t h i r d s (213) of s a i d g r a i n c r o p s d u r i n g t h e y e a r
                1972 and t h e r e a f t e r t h r o u g h o u t t h e term o f t h i s
                l e a s e . 71
Edwards c l a i m s t h a t b e c a u s e n e i t h e r p a r t y i s e n t i t l e d t o any
c r o p s h a r v e s t e d i n 1972 ( t h o s e c r o p s b e l o n g t o John P a s h a , t h e
                          .-


p r e v i o u s owner) t h i s c r e a t e s an u n c e r t a i n t y a s t o t h e ownership
o f t h e w i n t e r wheat p l a n t e d i n 1972 and h a r v e s t e d i n 1973.                 Edwards
c l a i m s t h i s a l l e g e d u n c e r t a i n t y of ownership o f t h e w i n t e r wheat c r o p
h a r v e s t e d i n 1973 h a s been r e s o l v e d by t h e s u b s e q u e n t conduct o f
the parties.            He p o i n t s t o t h e f a c t s (1) t h a t t h e s e e d and sub-

quent h a r v e s t i n g o f t h a t c r o p were p a i d f o r by Edwards, and ( 2 )
t h a t Vaessen d e l i v e r e d t h e w i n t e r wheat t o Peavey Company and s t o r e d
i t i n Edwards' name a l o n e , i n d i c a t i n g t h a t b o t h Edwards and Vaessen

i n t e n d e d Edwards t o have complete ownership o f t h e 1973 w i n t e r
wheat c r o p .       These two f a c t s a r e c o n t r a r y t o t h e l e a s e b u t t h e y
do n o t c l e a r l y e v i d e n c e a d e s i r e t o remake t h e s t a t e d p r o v i s i o n s
i n the contract.
               Any c o n t r a c t , however made o r e v i d e n c e d , can b e d i s -
c h a r g e d o r modified by s u b s e q u e n t agreement of t h e p a r t i e s .                The
s u b s e q u e n t a g r e e m e n t , however, must i t s e l f comply w i t h t h e re-
quirements of a c o n t r a c t ,             The a n t e c e d e n t agreement i s n o t d i s c h a r g e d
by a l a t e r agreement t h a t i s v o i d f o r l a c k of c o n s i d e r a t i o n .
Power S e r v i c e C o r p o r a t i o n v. J o s l i n , 175 F.2d 698.              Under t h e terms
of t h e l e a s e Vaessen i s e n t i t l e d t o t w o - t h i r d s of a l l g r a i n c r o p s
h a r v e s t e d i n 1973.       To have him remake t h a t p o r t i o n o f t h e l e a s e
would r e q u i r e a d e q u a t e c o n s i d e r a t i o n .   W f i n d no c o n s i d e r a t i o n i n
                                                                   e
t h e r e c o r d t o s u p p o r t t h e c l a i m e d change i n t h e l e a s e agreement.
               Edwards c l a i m s t h a t Vaessen c o u l d have t w o - t h i r d s o f a
w i n t e r wheat c r o p p l a n t e d i n 1975 and h a r v e s t e d i n 1976             ---   in
p l a c e of t h e t w o - t h i r d s of t h e 1973 c r o p .          Again, t h e r e i s no
p r o v i s i o n i n t h e c o n t r a c t t h a t would a l l o w Vaessen t o c l a i m any
p a r t of t h e 1976 h a r v e s t .
                I t might v e r y w e l l b e t h a t t h e u s e of t h e y e a r 1972

i n t h e quoted p h r a s e from t h e farm l e a s e was n o t i n t e n d e d , b u t i t
does n o t make t h e whole c o n t r a c t ambiguous.                        The i n t e n t o f t h e
parties is clear.
                17 Am J u r 2d, C o n t r a c t s $242, s t a t e s :
                Il
                  It i s a fundamental p r i n c i p l e t h a t a c o u r t may n o t
                made a new c o n t r a c t f o r t h e p a r t i e s o r r e w r i t e t h e i r
                c o n t r a c t under t h e g u i s e o f c o n s t r u c t i o n .        **
                                                                                           It
                must b e c o n s t r u e d and e n f o r c e d a c c o r d i n g t o t h e terms
                employed, and a c o u r t h a s no r i g h t t o i n t e r p r e t t h e
                agreement a s meaning something d i f f e r e n t from what
                t h e p a r t i e s i n t e n d e d a s e x p r e s s e d by t h e language t h e y
                saw f i t t o employ. I I
                T h i s w e l l - s e t t l e d p r i n c i p l e was e n u n c i a t e d i n B u l l a r d
v. Smith, 28 Mont. 387, 399, 72 P. 761, where t h e Court s a i d :
                " I f i t [a c o n t r a c t ] i s p l a i n and unambiguous,
                i t needs no c o n s t r u c t i o n , and i t i s t h e d u t y
                of t h e c o u r t t o e n f o r c e t h e c o n t r a c t a s made
                by t h e p a r t i e s . II
See a l s o :        S e c t i o n s 13-704,. 13-705, R.C.M.              1947.
             The d e c i s i o n o f t h e d i s t r i c t c o u r t gave t o t h e p a r t i e s
e x a c t l y what t h e y b a r g a i n e d f o r i n t h e farm l e a s e .            Vaessen
r e c e i v e d t w o - t h i r d s of a l l g r a i n c r o p s h a r v e s t e d i n t h e y e a r s
1973, 1974, and 1975;                   he was a s s e s s e d t h e expense o f s e e d and
harvesting f o r those crops.                     Edwards r e c e i v e d o n e - t h i r d o f a l l
g r a i n c r o p s h a r v e s t e d i n t h o s e y e a r s and b o r e no expenses f o r
those crops.
                The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .               The
r e s p o n d e n t Vaessen i s awarded t h e sum of $750 a s a t t o r n e y f e e s
on t h e a p p e a l i n a d d i t i o n t o h i s c o s t s .



W Concur:
 e                                                         Justice




     Justices



       Y
     Hone A r t h u r M a r t i n . D i s t r i c t
                          *



     Judge, s i t c i n g f o r c h i e f J u s t i c e
     T...
      -"        n-    Ue*-:",.-                                     - I   -